Case 2:13-cv-00193 Document 1169 Filed OreGUR in TXSD Page 1 of 2

UNITED STATES DISTRI
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

20190619-20

Samuel Sosa

1603436

3614 Bill Price Rd sounited States Courts
Del Valle, TX US 78617

thern District
of T
FIL exas

JUN 27 2019

David J. Bradley,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clerk of Court

OURT

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Wednesday, June 19, 2019
Case Number: 2:13-cv-00193
Document Number: 1166 (1 page)
Notice Number: 20190619-20

Notice: The attached order has been entered.

 
ey

n 06/27/19 in TXSD Page 2 of 2

 
     

a>
. “a 2 * 5.
* ‘
LL
©
ry,
5
=
> Ung,
8 Setter a
.. Pi cmeton
3 Dey ? 201g
> i a Tada
oO Med Ses, 4, Chey
"Ste kof
9 SME a Sur;
a PLE
AN mtg Q
Seeds
® Bfefiy ee
® Mey Npesiiys
O "4433 the
